Citation Nr: 0319569	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO, among other issues no longer in 
appellate status, denied entitlement to an increased rating 
for PTSD and a total rating based on unemployability.  

The veteran's appeal was previously before the Board in 
January 2002, at which time the Board remanded the issues 
shown above to the RO for additional development and re-
adjudication.  Additional development was completed, and the 
RO issued a supplemental statement of the case in September 
2002 which continued to deny the veteran's claims.  The case 
was thereupon returned to the Board.

In its January 2002 decision, the Board denied two other 
claims then on appeal, involving claims of entitlement to 
increased disability ratings for tinnitus and for bilateral 
hearing loss.  The Board's decision is final, and those 
issues will be addressed no further herein.  See 38 C.F.R. 
§ 20.1100 (2002). 
  

REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with those regulations, the Board obtained 
additional VA treatment records and provided the veteran an 
additional VA examination to assist him in substantiating his 
claims for a higher rating for PTSD and a total rating based 
on individual unemployability.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations allowing the Board to develop evidence, to 
the extent that they allowed the Board to consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the RO.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003).  The veteran has not waived his right to have the 
additional evidence considered by the RO in the first 
instance.  Due to the Federal Circuit decision the appeal 
must be remanded to cure any procedural defect related to the 
Board's receipt of relevant evidence that has not yet been 
considered by the RO in the first instance.  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

After undertaking any additional 
development deemed appropriate, VBA 
should readjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


